Citation Nr: 0426084	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  95-24 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to July 26, 1999, for status post back strain, 
muscle spasm.

2.  Entitlement to an initial evaluation in excess of 20 
percent as of July 26, 1999, for status post back strain, 
muscle spasm.

3.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired from active duty in November 1993, with 
over 24 years of active military service.

These matters came before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
A September 1994 rating decision granted service connection 
for status post back strain with muscle spasm and rated this 
disorder as 10 percent disabling, effective from December 
1993.  An October 1994 rating decision granted service 
connection for right and left knee osteoarthritis and rated 
each knee as 10 percent disabling, effective from December 
1993.

A January 2000 rating decision increased the disability 
evaluation for the veteran's back disorder from 10 percent to 
20 percent disabling, effective from July 26, 1999.  The 
veteran has not indicated that he is satisfied with these 
ratings.  Thus, the issues are still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  

In November 2000, the veteran appeared at the Board and 
proffered testimony before the undersigned Veteran's Law 
Judge.  A transcript of the veteran's testimony has been 
associated with the claims file.

In January 2001, the Board remanded the appeal to the RO for 
additional development and due process considerations.  In 
March 2003, the Board again remanded the appeal for 
additional development and due process considerations.  

On another matter, in a June 1995 rating decision, the RO, in 
relevant part, granted service connection for hypertension 
and assigned a noncompensable evaluation.  In August 1995, 
the veteran filed a timely notice of disagreement with 
respect to the noncompensable evaluation.  In a September 
1995 rating decision, the RO increased the evaluation to 10 
percent.  The veteran has not indicated that he is satisfied 
with this rating.  Thus, the issue is still before the Board.  
AB, 6 Vet. App. at 38-39.  

The issue of entitlement to an initial rating in excess of 10 
percent for hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period prior to July 26, 1999, the veteran's 
status post back strain, muscle spasm, was manifested by 
impairment that resulted in chronic pain on motion, and 
slight overall limitation of motion of the lumbar spine due 
to pain; however; even when pain is considered, the veteran's 
back disability was not shown to result in functional loss 
consistent with or comparable to moderate limitation of 
motion of the lumbar spine, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  

2.  For the period from July 26, 1999, with all reasonable 
doubt resolved in favor of the veteran, the veteran's status 
post back strain, muscle spasm, is manifested by impairment 
that results in chronic pain on motion, and moderate overall 
limitation of motion of the lumbar spine due to pain; 
however; even when pain is considered, the veteran's back 
disability is not shown to result in functional loss 
consistent with or comparable to severe limitation of motion 
of the lumbar spine, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.  

3.  For the period from July 26, 1999, the veteran's status 
post back strain, muscle spasm, is not manifested by 
incapacitating episodes, or periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest and treatment by a physician, or by orthopedic or 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly 
constantly.

4.  The veteran's osteoarthritis of the right knee is 
manifested by impairment that results in chronic and 
recurrent pain on motion, and slight overall limitation of 
motion of the knee due to pain; however; even when pain is 
considered, the veteran's right knee disability is not shown 
to result in functional loss consistent with or comparable to 
limitation of motion of the right leg to 30 degrees on 
flexion or to 15 degrees on extension, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.  

5.  The veteran's osteoarthritis of the left knee is 
manifested by impairment that results in chronic and 
recurrent pain on motion, and slight overall limitation of 
motion of the knee due to pain; however; even when pain is 
considered, the veteran's left knee disability is not shown 
to result in functional loss consistent with or comparable to 
limitation of motion of the left leg to 30 degrees on flexion 
or to 15 degrees on extension, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  


CONCLUSIONS OF LAW

1.  For the period prior to July 26, 1999, the criteria for 
an initial evaluation in excess of 10 percent for status post 
back strain, muscle spasm, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 
4.25, 4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5295 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002).

2.  For the period from July 26, 1999, the criteria for an 
initial evaluation in excess of 20 percent for status post 
back strain, muscle spasm, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 
4.25, 4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5295 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286, 5289, 5292, 
5293, 5295 (2002) (effective from September 23, 2002 to 
September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2003) (effective 
from September 26, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5261, 5262 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the course of this appeal.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims.  The veteran 
was provided with a copy of the appealed September 1999 
rating decision, June 1996 Statement of the Case, January 
2000 rating decision, January 2001 Board remand, September 
and October 2002 Supplemental Statements of the Case and 
March 2003 Board remand.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  
Furthermore, in a March 2004 letter, VA informed the veteran 
of the revised regulations regarding evaluation of 
disabilities of the spine.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  In a March 2003 letter, VA informed the 
veteran that VA would make reasonable efforts to help in 
obtaining relevant records, including medical and employment 
records and records from any federal agencies.  In this 
regard, the letter informed the veteran that he must give 
enough information about the records so as to allow VA to 
request them on his behalf.  The letter also asked the 
veteran to identify any person, agency or company that has 
records pertinent to his claims.  The letter also asked the 
veteran to inform VA of any additional information or 
evidence that he wanted VA to obtain on his behalf.  
Furthermore, the letter informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claims.  Moreover, in an April 2003 
letter, VA provided the veteran with another opportunity to 
submit additional evidence concerning his appeal.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the Board finds that the veteran was 
informed that he could submit any records in his possession 
pertaining to his claims.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports and assertions made by the 
veteran in support of his claims.  Additionally, with respect 
to the revised regulations regarding evaluation of 
disabilities of the spine, in April 2004 the veteran informed 
VA that he had no further evidence or argument to present.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
that the original rating decision pre-dated the enactment of 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the March 2003 letter and provided the 
veteran with an opportunity to respond.  The Board observes 
that the veteran has not submitted any additional evidence or 
indicated that there are any outstanding records relevant to 
his claims.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable agency of original jurisdiction decision is 
harmless error.  Additionally, VA has obtained and associated 
with the claims file every piece of evidence that the veteran 
has identified.  Furthermore, the veteran has not contended 
that there is any outstanding record.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or its implementing regulations.  

General Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  





Status Post Back Strain, Muscle Spasm

Factual Background

A May 1994 VA examination report reflects complaints of low 
back pain shooting to the right leg and to the foot 
occasionally.  Examination of the spine showed full range of 
motion but with painful forward flexion.  Paraspinal muscles 
were slightly tender on the right side.  The diagnosis was 
low back pain shooting down to the right foot.

A September 1998 Dewitt Army Medical Center report reflects 
complaints of acute low and middle back pain as well as leg 
tingling at times.  There was tenderness to palpation at 
around L3 with left greater than right of the paravertebral 
muscle.  There was no restriction in the lateral bend or back 
to back or rotation about the lumbar.  Straight leg bend was 
negative bilaterally.  Strength was 5/5 and deep tendon 
reflexes were within normal limits.  The assessment was acute 
low back pain with a history of 10 percent disability for low 
back pain and occupational risk.  The plan consisted of low 
back exercises, resting the back as possible, and ice and 
heat as needed.

A July 1999 VA examination report reflects complaints of low 
back pain since the 1980s, mainly in the midline and shifting 
down to the right side of the back.  The veteran also 
complained that he developed muscle spasms recently.  The 
veteran reported no specific treatments, and stated that the 
situation was constant but for the lower back which gets 
muscle spasms after standing or prolonged sitting.  He has 
not had surgery or an actual injury.  Additionally, he stated 
that the situation affects his usual occupation but that he 
has learned how to live with it.  

Physical examination showed some tenderness in the right 
paraspinal muscles.  There was no spasm.  Range of motion was 
forward to 60 degrees, backward to 10 degrees, rotation to 15 
degrees right and left, and lateral to 20 degrees right and 
left, with some pain with all motions.  The diagnosis was 
lower back muscle pull.  

A July 1999 VA radiology report shows some straightening of 
the lumbar spine, otherwise normal study.

An August 2001 VA radiology report notes a normal lumbar 
spine.

A September 2001 VA examination report reflects complaints of 
low back pain associated with muscle spasms with prolonged 
standing or sitting, as well as with bending.  Over 10 
minutes of standing exaggerates his symptoms.  His pain began 
insidiously while on active duty between 1969 and 1993.  He 
gets relief from lying on the floor.  He denies any bladder 
or bowel symptomatology.  

Physical examination showed the back to be straight with no 
swelling, redness, deformity or muscle spasm.  The veteran 
described tingling in his toes (all on the left and the 
medial four on the right).  Straight leg raising seated did 
not cause any discomfort.  No muscle weakness was detected.  
Deep tendon reflexes were active and symmetrical.  Peripheral 
sensation was good.  X-rays of the lumbosacral spine did not 
reveal any bony lesions.  The impression was chronic low back 
pain secondary to chronic lumbosacral strain.  A comment 
notes that the veteran was referred for an EMG 
(electromyography) and nerve conduction test because of the 
symptomatology of tingling in the toes.  The examiner stated 
that clinically the veteran's low back pain appears to be 
mild but that a positive EMG test may modify this opinion.  

A March 2002 addendum to the above report notes that an 
October 2001 EMG was reported as normal.  The examiner also 
notes that the range of motion of the spine was good with 
forward flexion to 80 degrees, extension to 20 degrees, and 
lateral bending to 30 degrees on each side.  The examiner 
points out that the veteran was in pain at the extremes of 
these motions.  There was mild lumbosacral tenderness.  
Activities involving bending and prolonged sitting 
exaggerated symptoms.  The objective evidence uncovered was 
lumbosacral tenderness in the low back, as well as painful 
motion of the lumbosacral spine.  Lastly, the examiner noted 
that it is as least as likely than not that pain could 
significantly limit the veteran's functional ability in 
muscle group 20 of the back, as well as about the lumbosacral 
spine, during flare-ups.  

A June 2002 Dewitt Army Medical Center report reflects 
tingling of the feet.  There was a slight decrease in 
sensation for the midfoot, distal.  

Analysis

The veteran's back disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5292, 38 C.F.R. § 
4.71a (2002) (in effect prior to September 26, 2003), for the 
period prior to July 26, 1999, and 20 percent disabling for 
the period from July 26, 1999.

Pursuant to Diagnostic Code 5292, severe limitation of motion 
of the lumbar spine warrants a 40 percent evaluation; 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation; and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  

The Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5237 
as the new code for lumbosacral strain and 5243 as the new 
code for intervertebral disc syndrome.  The Court has held 
that, where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran filed 
his claim prior to September 23, 2002, the Board will 
consider all applicable versions of the rating criteria under 
Diagnostic Code 5293/5243 and apply the criteria that are 
most favorable to the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 60 percent is available where 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief; an 
evaluation of 40 percent is available where intervertebral 
disc syndrome is severe, manifested by recurring attacks, and 
with intermittent relief; an evaluation of 20 percent is 
available where intervertebral disc syndrome is moderate with 
recurring attacks; and an evaluation of 10 percent is 
available where intervertebral disc syndrome is mild.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective 
through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25 (2003), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The Diagnostic Code 
defined an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  An evaluation of 60 percent disabling, the 
maximum benefit allowed, is available where a veteran's 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; an evaluation of 40 percent disabling is 
available where the incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; an evaluation of 20 percent is available 
where incapacitating episodes have a total duration of at 
least two weeks but less than four weeks during the past 12 
months; and an evaluation of 10 percent is available where 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective from 
September 23, 2002 to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 100 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 30 percent 
evaluation will be assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine; a 20 percent evaluation will be 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation will be 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).

After carefully reviewing the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's back disability warrants an initial 
evaluation in excess of 10 percent for the period prior to 
July 26, 1999.  In this regard, the Board notes that a May 
1994 VA examination report showed full range of motion of the 
spine and that a September 1998 Dewitt Army Medical Center 
report indicated no restriction in the lateral bend or back 
to back or rotation about the lumbar.  The Board acknowledges 
that the veteran had painful forward flexion; however, the 
Board reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings in both VA and Army reports of record, which 
are consistent with a 10 percent evaluation, a rating greater 
than 10 percent is not appropriate under Diagnostic Code 
5292.  

With respect to an initial evaluation in excess of 10 percent 
for the veteran's back disability prior to July 26, 1999, the 
Board notes that only the version of Diagnostic Code 5293 in 
effect prior to September 23, 2002, is applicable.  See 
38 C.F.R. § 5110(g) (West 2002); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

The Board acknowledges that the veteran indicated low back 
pain shooting to the right leg and foot occasionally, as well 
as leg tingling at times.  The Board finds that these 
symptoms represent, at most, symptoms of mild intervertebral 
disc syndrome, which warrants a 10 percent evaluation under 
Diagnostic Code 5293 (effective prior to September 23, 2002).  
In this regard, the Board observes that straight leg bend was 
negative bilaterally, that strength was 5/5 and that deep 
tendon reflexes were within normal limits.  Accordingly, a 
higher evaluation is not warranted under Diagnostic Code 
5293.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's back disability for the period 
prior to July 26, 1999.  However, because the evidence shows 
that the veteran did not have fracture of vertebra; ankylosis 
of any portion of the spine; or lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, a rating 
greater than 10 percent is not warranted under Diagnostic 
Code 5285, 5286, 5289 or 5295.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service 
connection, and prior to July 26, 1999, during which the 
veteran's back disability was more than 10 percent disabling.  
Thus, "staged ratings" are inapplicable to this case.

Regarding an initial evaluation in excess of 20 percent from 
July 26, 1999, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's back 
disability warrants an initial evaluation in excess of 20 
percent from July 26, 1999.  In this regard, the Board 
observes that the July 26, 1999, VA examination report 
revealed range of motion to be forward to 60 degrees, 
backward to 10 degrees, rotation to 15 degrees right and 
left, and lateral to 20 degrees right and left.  The Board 
notes that the March 2002 addendum to the September 2001 VA 
examination report indicated improvement in all ranges of 
motion with forward flexion to 80 degrees, extension to 20 
degrees, and lateral bending to 30 degrees on each side.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the range of motion findings indicate 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Accordingly, an evaluation greater 
than 20 percent is not warranted under this code.  The Board 
notes that the veteran experiences some pain on motion, but 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings in the July 1999 and September 2001 VA 
examination reports, which are consistent with a 20 percent 
and 10 percent evaluation, respectively, a rating greater 
than 20 percent is not appropriate under Diagnostic Code 
5292.  

Additionally, the Board notes that all three versions of 
Diagnostic Code 5293/5243 are applicable for the period since 
July 26, 1996.  The Board observes, however, that a higher 
evaluation is not warranted under any version of Diagnostic 
Code 5293/5243 for intervertebral disc syndrome.  

At the outset, the Board notes the veteran's complaints of 
muscle spasms, radiating pain and tingling in the toes.  
However, the Board observes the recent September 2001 VA 
examiner's opinion that clinically the veteran's low back 
pain appears to be mild but a positive EMG test may modify 
this opinion, and the subsequent March 2002 addendum noting a 
normal EMG.  Thus, the Board finds that the veteran's back 
disability is not reflective of neurologic manifestations 
and, accordingly, not reflective of intervertebral disc 
syndrome.  Therefore, the regulations pertaining to 
intervertebral disc syndrome are not applicable.

Moreover, the Board finds that the veteran's back disability 
does not warrant a higher evaluation under the current 
general rating formula for diseases and injuries of the 
spine.  In this regard, the Board observes that his range of 
motion at the July 1999 VA examination was limited to forward 
flexion of the thoracolumbar spine to 60 degrees, indicative 
of a 20 percent evaluation.  The veteran's disability does 
not warrant a higher evaluation, as his disability does not 
reflect forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine; or forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's back disability for the period 
since July 26, 1999.  However, because the evidence shows 
that the veteran does not have fracture of vertebra; 
ankylosis of any portion of the spine; or severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating greater than 20 percent is not 
warranted under Diagnostic Code 5285, 5286, 5289 or 5295.

The Board notes that there appears to be no identifiable 
period of time since July 26, 1999, during which the 
veteran's back disability was more than 20 percent disabling.  
Thus, "staged ratings" are inapplicable to this case.



Osteoarthritis of the Knees

Factual Background

A May 1994 VA examination report shows complaints of 
arthritic-type pain in both knees and a diagnosis of 
arthritic pain in both knees.

An October 1994 VA examination report reflects that the 
veteran has a three to four year history of exertionally 
related, atraumatic, bilateral knee pain and swelling, with 
the right knee being worse.  The veteran stated that he had 
his right knee aspirated about one to two years ago.  He 
reported that he has some instability of the right knee.  He 
also reported no locking and that he was given Naprosyn to 
use on an as needed basis but at the present time he has just 
decreased his physical activity.  He also stated that he used 
to be a runner, running every day, but that he had stopped 
running specifically because of the knee pain.  

Physical examination of the right knee showed no anatomic 
deformities.  There was a moderate amount of cool synovitis, 
moderate crepitus on range of motion, and a very mild amount 
of patellofemoral compression tenderness crepitus.  The knee 
was nonpainful to palpation throughout.  Range of motion 
revealed flexion to 130 degrees and extension to 0 degrees.  
There was no instability.

Examination of the left knee revealed no anatomic 
deformities.  There was a trace amount of cool swelling and a 
small amount of crepitus on range of motion.  There was no 
instability and no patellofemoral compression crepitus or 
tenderness.  Range of motion revealed flexion to 125 degrees 
and extension to 0 degrees.  The diagnosis was 
osteoarthritis, bilateral knees.

An October 1994 VA radiology report notes degenerative 
arthritic changes at the joint surface and no fracture or 
dislocation seen.  

A January 1999 Dewitt Army Medical Center report reflects 
complaints of left knee pain and swelling for 10 days.  Range 
of motion was from 0 to 110 degrees.  There was 2+ effusion.

A July 1999 VA examination report reflects complaints of pain 
and swelling in both knees.  The veteran stated that the 
right knee had been aspirated at least a year ago, and that 
the pain is about equal right to left with no popping and 
that it gives way.  He also noted that he had not had surgery 
or an actual injury.  Additionally, he stated that the 
situation affects his usual occupation but that he has 
learned how to live with it.  

Examination showed the left knee with full range of motion 
with no effusion or edema but with some tenderness in the 
inner aspect of the joint line.  The right knee showed full 
range of motion with no effusion or tenderness.  There was 
popping in the right knee.  Both knees were steady joints.  
The diagnosis was bilateral knee osteoarthritis.

A July 1999 VA radiology report notes mild degenerative 
changes, otherwise normal study.

An April 2001 Dewitt Army Medical Center report showed the 
left knee with popliteal pain and pain with walking.  The 
left knee had good range of motion with no effusion or joint 
line tenderness.  There was popping at around 40 degrees.  

An August 2001 VA radiology report notes degenerative joint 
disease on the right side with some narrowing of the joint 
space on the left side.

A September 2001 VA examination report reflects complaints of 
bilateral knee pain with the right knee being more 
symptomatic with associated intermittent swelling.  The 
veteran reported that he had the right knee aspirated in the 
past while on active duty, and that he experiences occasional 
locking about the joint.

Examination showed no swelling, redness or effusion about 
either knee, and that there was no instability.  There was 
bilateral retropatellar tenderness.  Range of motion showed 
full extension and approximately 130 degrees of flexion 
bilaterally.  Deep tendon reflexes were active and 
symmetrical, and peripheral sensation was good.  Films of the 
right knee revealed spurring about the medial tibial plateau, 
medial femoral condyle, tibial spines and patella; the left 
knee had some medial jointline narrowing.  The impression was 
osteoarthritis, both knees, right greater than left.  

The examiner reported that the veteran's osteoarthritis of 
the knees seems to be moderate.  The examiner stated that the 
tenderness described above was the objective evidence 
uncovered; and that weakened movement, excess fatigability 
and incoordination were not uncovered.  The examiner also 
stated that it was at least as likely as not that his pain in 
both knees could limit the functional ability of the 
associated muscles and joints during flare-ups but that this 
could not be quantified.  

A March 2002 addendum to the above report notes that it is as 
likely than not that pain could significantly limit the 
veteran's functional ability in muscle group 14 of the 
anterior thigh primarily involved with the knees, as well as 
about the knees, during flare-ups.  

Analysis

The veteran's bilateral knee disability is currently 
evaluated as 10 percent disabling for each knee under 
Diagnostic Code 5003, 38 C.F.R. § 4.71a (2003).  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. §§ 4.59, 4.71a; see also Hicks v. Brown, 8 
Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Pursuant to Diagnostic Code 5257, under which other 
impairment of the knee is evaluated, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's bilateral knee 
disability warrants a rating greater than 10 percent for each 
knee.  In this regard, the Board notes that although his 
bilateral knee disability is productive of pain and some 
functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings in all of the 
reports of record, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent for each knee is not 
appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's bilateral knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee, other knee impairment of 
recurrent subluxation or lateral instability, or impairment 
of the tibia and fibula, and in the absence of clinical 
evidence of disability comparable to knee ankylosis, other 
knee impairment of recurrent subluxation or lateral 
instability, or impairment of tibia or fibula, a rating 
greater than 10 percent for each knee is not warranted under 
Diagnostic Codes 5256, 5257 or 5262.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's bilateral knee disability was more 
than 10 percent disabling for each knee.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

An initial evaluation in excess of 10 percent for status post 
back strain, muscle spasm, prior to July 26, 1999, is denied.

An initial evaluation in excess of 20 percent for status post 
back strain, muscle spasm, from July 26, 1999, is denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis of the left knee is denied.


REMAND

The Board observes that the veteran filed a timely notice of 
disagreement with the June 1995 rating decision granting a 
noncompensable evaluation for hypertension.  The RO has not 
issued the veteran a statement of the case that addresses 
this issue.  The Board finds that a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should again review the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for hypertension.  
If the claim is not resolved to the 
veteran's satisfaction, the RO must 
furnish the veteran and his 
representative a statement of the case 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran and his representative are 
hereby advised of the need to file a 
timely substantive appeal with respect to 
the issue.  The issue should be returned 
to the Board if, and only if, a timely 
substantive appeal is received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



